EXHIBIT 10.49

 

Confidential Treatment Requested by American Superconductor Corporation

 

Execution Copy

LICENSE AND SUBLICENSE AGREEMENT


THIS LICENSE AND SUBLICENSE AGREEMENT (this “License”) is made effective as of
March 4, 2016 (subject to the provisions of this License, the “Effective Date”)
by and between AMERICAN SUPERCONDUCTOR CORPORATION, a Delaware corporation
having an office and place of business at 64 Jackson Road, Devens, MA 01434
(“AMSC”), and BASF CORPORATION, a Delaware corporation having a place of
business at 100 Park Avenue, Florham Park, NJ 07932 (“BASF”).  AMSC and BASF are
each hereinafter referred to individually as a “Party” and together as the
“Parties.”  

WHEREAS, subject to and in accordance with the terms and conditions of this
License, BASF desires to obtain from AMSC, and AMSC wishes to grant to BASF: (i)
a non-exclusive license to the AMSC 2G Wire Patents (as defined below); and (ii)
a non-exclusive sublicense to the Sublicensed 2G Wire Patents (as defined
below), to manufacture, have manufactured, use, sell and have sold the Product
(as defined below) in the Territory (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1
Definitions

Definitions.  The following terms (and their correlatives), in addition to terms
defined on first use herein, shall have the meanings set forth below:

Section 1.01 “Affiliate(s)” means (α) any corporation, company, or entity which
owns or controls directly or indirectly fifty percent (50%) or more of shares or
stocks outstanding of a Party, (β) any corporation, company, or entity of which
fifty percent (50%) or more of shares or stocks outstanding are owned or
controlled directly or indirectly by a Party, or (γ) any corporation, company,
or entity which is under common control with the respective Party.

Section 1.02 “AMSC 2G Wire Patents” means those patents and patent applications
listed in Annex 1 of this License.

Section 1.03“AMSC Disclosure Letter” means the disclosure letter provided by
AMSC to BASF and accepted in writing by BASF, in each case as of the Effective
Date.

Section 1.04“AMSC’s Knowledge” means solely the actual knowledge of the
executive officers and senior IP staff members of AMSC involved, substantively
and to a material extent, in the negotiation of this License; provided that
prior to its execution of this License, AMSC shall cause Section 6.02 to be
reviewed by such further then-current employees of AMSC (in addition to the
executive officers and senior IP staff members of AMSC involved,

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

substantively and to a material extent, in the negotiation of this License) as
are most likely to be aware of information pertinent to the representations and
warranties of AMSC set forth in such Section 6.02, and the term “AMSC’s
Knowledge” shall be deemed to include any matters identified by such further
then-current employees of AMSC in the course of such review. 

Section 1.05“Buffer Layer Patents” means Patents relating to the buffer layer
used in the Product that are owned or in-licensed by BASF or any of its
Affiliates.

Section 1.06 “Business Day” means a day other than a Saturday, Sunday or other
day on which commercial banks in either New York City, Boston, Massachusetts, or
Frankfurt, Germany are authorized or required by Law to be closed for business.

Section 1.07“Confidential Information” means all confidential or proprietary
Information of a Party disclosed by such Party to the other Party in connection
with this License that is either (i) designated as such in writing by the
disclosing Party, whether by letter or by the use of an appropriate proprietary
stamp or legend, prior to or at the time any such Information is disclosed by
the disclosing Party to the receiving Party or (ii) is orally or visually
disclosed to the receiving Party by the disclosing Party, or is disclosed in
writing without an appropriate letter, proprietary stamp or legend, if (A) it
would be apparent to a reasonable person, familiar with the disclosing Party’s
business and the industry in which it operates, that such information is of a
confidential or proprietary nature the maintenance of which is important to the
disclosing Party or (B) such Information is orally or visually identified as
confidential at the time of its disclosure and the disclosing Party, within
thirty (30) days after such disclosure, confirms the confidential and/or
proprietary nature of such Information in a writing delivered to the receiving
Party.  In addition, the terms of this License shall be deemed to constitute
Confidential Information of each Party.

Section 1.08 “Effective Date” has the meaning set forth in the preamble.

Section 1.09“Encumbrance” means any lien, license, security interest, pledge,
option or other encumbrance, restriction or limitation of any kind whatsoever.

Section 1.10“Force Majeure” has the meaning set forth in Section 9.12.

Section 1.11“HTS Wire” means an elongated product of one or several articles
substantially containing a substrate, one or several buffer layers, one or
several HTS layers, one or several metal layers and optionally one or several
electrical insulating layers.

Section 1.12 “IFRS” means International Financing Reporting Standards as issued
by the International Accounting Standards Board, consistently applied.  

Section 1.13“Information” means any and all ideas, concepts, data, discoveries,
improvements, methods, techniques, technologies, systems, specifications,
analyses, products, practices, processes, procedures, protocols, research,
tests, trials, assays, controls, prototypes, formulas, descriptions,
formulations, submissions, communications, skills, experience, knowledge, plans,
objectives, algorithms, reports, results, conclusions and other information

2

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

and materials, irrespective of whether or not copyrightable or patentable and in
any form or medium (tangible, intangible, oral, written, electronic,
observational or other) in which such Information may be communicated or
subsist. Without limiting the foregoing sentence, Information includes any
technological, scientific, business, legal, patent, organizational, commercial,
operational or financial materials or information. 

Section 1.14“JDA” means the Joint Development Agreement between the Parties of
even date herewith.

Section 1.15“Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any federal, state, local or foreign government or political
subdivision thereof, or any arbitrator, court or tribunal of competent
jurisdiction.

Section 1.16“Licensed Patents” means the AMSC 2G Wire Patents and the
Sublicensed 2G Wire Patents.  

Section 1.17“List Price” means, with respect to any Product, the list price at
which such Product, sold in similar quantities, is then being offered by BASF or
any of its Affiliates to Third Parties.  

Section 1.18 “Losses” means all losses, damages, liabilities, deficiencies,
claims, actions, judgments, settlements, interest, awards, penalties, fines,
costs or expenses of whatever kind, including reasonable attorneys’ fees and the
cost of enforcing any right to indemnification hereunder and the cost of
pursuing any insurance providers.

Section 1.19“Net Sales” ” means Product Revenue less the following deductions
calculated in euros in accordance with IFRS:  (i) sales and use taxes, import
and export duties and other governmental charges levied and paid with respect to
the sale, use, transportation or delivery of the Product (excluding, for the
avoidance of doubt, national, state, local or foreign taxes based on income),
(ii) reasonable outbound transportation and freight charges, (iii) reasonable
and customary discounts, returns, credits and allowances on account of returns
actually allowed and taken with respect to the applicable sales of Product, and
(iv) amounts previously included in Net Sales that are written off by BASF as
uncollectible in accordance with BASF’s standard practices for writing off
uncollectible amounts consistently applied (provided that if any such
written-off amounts are subsequently collected, such collected amounts shall be
included in Net Sales in the period in which they are subsequently collected).

Section 1.20“Non-Solution Based HTS Wire” means HTS Wire other than Solution
Based HTS Wire.  

Section 1.21  “Patents” means (i) any patents and patent applications (and any
patents issuing therefrom), worldwide, (ii) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, term extensions (under patent or other law), certificates

3

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

of invention and the like, of any such patents or patent applications and (iii)
any foreign or international equivalents of any of the foregoing. 

Section 1.22“Person” means an individual, corporation, partnership, joint
venture, limited liability entity, governmental authority, unincorporated
organization, trust, association or other entity.

Section 1.23“Product” means Solution Based HTS Wire covered by at least one
Valid Claim of the Licensed Patents.  

Section 1.24“Product Revenue” means:

(i) any and all amounts, whether in the nature of sales revenue, license fees,
signing, milestone and revenue sharing, royalty payments of any other type, that
BASF or any one or more of its Affiliates invoices to a Third Party for sales of
Product (other than a Sample) or (ii) with respect to transfers of Product to a
Third Party (other than a Sample) that are not invoiced (because BASF or its
Affiliate transfers to such Third Party a System or other product that contains
the Product), the then current List Price for the Product.

All Product Revenue shall, for purposes of this Agreement, be calculated in
euros in accordance with IFRS.

Section 1.25“Samples” means bona fide samples of Product, not more than 200
meters in length, provided free of charge to prospective purchasers of Product.

Section 1.26 “Solution Based HTS Wire” means HTS Wire having at least one buffer
layer which is produced utilizing a chemical solution deposition (CSD) based
process.  For the avoidance of doubt, HTS wires having all buffer layers
produced utilizing the vapor deposition processes will not be deemed Solution
Based HTS Wire.

Section 1.27“Solution Based HTS Wire Product” means Solution Based HTS Wire
developed under the JDA.

Section 1.28“Sublicensed 2G Wire Patents” means those patents and patent
applications listed in Annex 2 of this License.  

Section 1.29  “Sublicensee” means any Person (whether a BASF Affiliate or a
Third Party) to whom BASF (or any other Sublicensee) grants, in accordance with
this License, a sublicense of the rights granted under this License, for so long
as such sublicense remains in effect.

Section 1.30“System” means any product, machine, device, assembly, sub-assembly,
system or sub-system of which Product constitutes a part or in which Product is
otherwise incorporated.

4

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

Section 1.31 “Term” has the meaning set forth in Section 7.01. 

Section 1.32“Territory” means worldwide, including all countries and
territories.

Section 1.33“Third Party” means any person or entity, other than BASF and BASF’s
Affiliates or AMSC and AMSC’s Affiliates.

Section 1.34“Valid Claim” means: (i) a claim of an issued and unexpired Patent
that is included in the Licensed Patents that has not been disclaimed, revoked
or held to be invalid or unenforceable by a court or other authority of
competent jurisdiction, from which decision no appeal can be further taken or
(ii) a claim included in a pending Patent application that is included in the
Licensed Patents, whether filed before or after the Effective Date, that has not
been (A) canceled, (B) withdrawn from consideration, (C) finally determined to
be unallowable by the applicable governmental authority (from which no appeal is
or can be taken), or (D) abandoned or disclaimed.

 

ARTICLE 2
Grant Of Rights

Section 2.01License Grant.  

(a)Licensed AMSC 2G Wire Patents.  During the Term, AMSC hereby grants to BASF a
non-exclusive license, with the right to sublicense subject to Section 2.02
below, throughout the Territory under the AMSC 2G Wire Patents to manufacture,
have manufactured, use, sell and have sold the Product.

(b)Sublicensed 2G Wire Patents.  During the Term, AMSC hereby grants to BASF a
non-exclusive sublicense throughout the Territory under the Sublicensed 2G Wire
Patents to manufacture, have manufactured, use, sell and have sold the Product.

(c)No Other Rights.  Any and all licenses, sublicenses and other rights of BASF
are or shall be granted only as expressly provided in this License, and no other
license, sublicense or other right is or shall be created or granted by AMSC to
BASF or any other Person hereunder by implication, estoppel or otherwise.

Section 2.02Sublicensing.  BASF shall have the right to sublicense the license
and rights granted in Section 2.01(a) to any entity that is an Affiliate of
BASF, provided that (i) any such sublicense shall terminate, automatically by
its terms and with no further action being necessary by any Person, immediately
upon such entity ceasing to be an Affiliate of BASF for any reason, and (ii) for
the avoidance of doubt, BASF shall have no right to sublicense the license or
any of the rights granted hereunder to any Third Party without AMSC’s prior
written consent.  BASF shall provide AMSC with written notification upon the
grant of any Sublicense hereunder.

5

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

ARTICLE 3
BASF Buffer Layer Patents

Section 3.01Right of First Offer/Negotiation.  In the event BASF discontinues
manufacturing the Product without assigning the related business to any Third
Party,  BASF shall provide AMSC with the right of first refusal to its Patents
relating to the buffer layer used in the Products.         

ARTICLE 4
Financial Terms

Section 4.01License Fee.  In exchange for the rights granted to BASF under this
Agreement during the Term, BASF shall pay to AMSC an upfront, one-time, license
fee payment in the amount of three million U.S. dollars ($3,000,000.00 USD),
payable in U.S. Dollars within ten (10) days of execution of this License.  For
the avoidance of doubt, this License shall not have any force or effect, and the
Effective Date shall not occur, until (i) this License is duly executed and
delivered by each of the Parties and (ii) AMSC has received the license fee
payment described in the preceding sentence.

Section 4.02Royalties.  BASF shall pay to AMSC, on an annual basis, royalties in
the amount of the percentage set forth below of Net Sales in the applicable
calendar year.  For illustrative purposes only, an example of royalty
calculations is set forth in Annex 3 of this License.  While all payments of
royalties pursuant to this Section 4.02 shall be made by BASF (rather than
directly to AMSC by any Sublicensee), for the avoidance of doubt, royalties so
payable by BASF to AMSC hereunder shall be based on Net Sales of BASF and all of
its Affiliates and other Sublicensees in the aggregate.

Net Sales

Royalty %

EUR≤ [**]

[**]%

EUR > [**] ≤ [**]

[**]%

EUR > [**]

[**]%

 

 

 

Section 4.03Payment Method.  All amounts due to AMSC under Section 4.02 this
License shall be paid by BASF in USD by wire transfer to an account designated
by AMSC in writing reasonably in advance.  Any undisputed payments or portions
thereof due hereunder that are not paid by the date such payments are due under
this License will bear simple interest at the higher of a rate per annum equal
to (a) [**] ([**]%) per month, or (b) the maximum rate permitted by applicable
Law, calculated based on the number of days such payment is delinquent.

Section 4.04Payment Schedule.  The payments, if any, due pursuant to Section
4.02 (the “Royalty Payments”) are due and payable on March 15 (or, if such date
is not a Business Day, on the next succeeding Business Day) of the calendar year
immediately following the

6

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

calendar year to which such payments relate (each, a “Royalty Payment
Date”).  Royalty Payments will be converted from euros to U.S. Dollars using the
average annual exchange rate, as published by the Bloomberg; the average being
calculated for the one (1) year preceding the applicable Royalty Payment Date.  

Section 4.05Taxes and Withholding.

(a)Withholding Taxes.  AMSC will be responsible for any and all income or other
taxes owed by AMSC and required by applicable Law to be withheld or deducted
from any of the payments made to AMSC hereunder (“Withholding Taxes”), and BASF
may deduct from any amounts that BASF is required to pay hereunder an amount
equal to such Withholding Taxes.  BASF will provide AMSC with reasonable advance
notice of tax withholding obligations to which it reasonably believes that it is
subject.  AMSC will provide BASF any information available to AMSC that is
reasonably necessary to determine the Withholding Taxes.  Such Withholding Taxes
will be paid to the proper taxing authority for AMSC’s account and evidence of
such payment will be secured and sent to AMSC within a reasonable period of
time.  The Parties will do all such lawful acts and things and sign all such
lawful deeds and documents as either Party may reasonably request from the other
Party to enable AMSC and BASF and its and their respective Affiliates or
Sublicensees to take advantage of any applicable legal provision or any treaty
provisions with the object of paying the sums due to AMSC hereunder with the
lowest legal amount of Withholding Taxes.  Notwithstanding anything in this
Section 4.05 or elsewhere in this Agreement to the contrary, however, for the
avoidance of doubt, BASF shall not be entitled to withhold or deduct from, or
otherwise offset against, any amounts payable by BASF to AMSC hereunder any
taxes, deductions or withholdings that may be applicable to any payments to be
made to BASF by any Sublicensee.

Section 4.06Royalty Reports; Record Retention; Audit.  

(a)Royalty Reports.  BASF shall deliver to AMSC, on or prior to (i) the date on
which an annual royalty payment becomes due hereunder with respect to a given
calendar year or (ii) if earlier, the 60th (sixtieth) day after any termination
of this License, a reasonably detailed written report and accounting of Product
Revenue and Net Sales that are subject to royalty payments due to AMSC for such
calendar year.  Such annual reports shall indicate (i) Product Revenue and Net
Sales on a  Product-by-Product basis, and (ii) the calculation of royalties from
such Product Revenue and Net Sales on a worldwide, global basis.  All such
reports shall constitute Confidential Information of BASF for purposes of
Section 9.13.

(b)Record Retention.  BASF will, and will require and cause each Sublicensee to,
maintain complete and accurate books, records and accounts relevant for the
determination and calculation of payments due to AMSC, in the manner which is
customary for BASF in its standard course of business with respect to
maintenance of books, records and accounts of the applicable type.  Such books,
records and accounts will be retained by BASF or the applicable Sublicensee
after the end of the period to which such books, records and accounts pertain,
in accordance with BASF’s internal record retention policy (but for not less
than five (5)

7

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

years after the end of the calendar year to which the relevant books, records
and accounts pertain) or longer as is required by applicable Law. 

(c)Audit.  AMSC will have the right to have an independent certified public
accounting firm, reasonably acceptable to BASF, to have access during normal
business hours, upon reasonable prior written notice and not more than once in
each calendar year during the Term and for five (5) years thereafter, or longer
as is required by applicable Law, to such of the records of BASF as may be
reasonably necessary to audit and verify the accuracy of the calculation of
Product Revenue, Net Sales and royalties for any calendar year ending not more
than five (5) years, or longer as is required by applicable Law, prior to the
date of such request.  All results of each such verification and audit shall be
made available to both AMSC and BASF and shall constitute Confidential
Information of BASF for purposes of Section 9.13.  AMSC will bear all costs of
such audit, unless the audit reveals a discrepancy in AMSC’s favor of more than
ten percent (10%), in which case BASF will bear the cost of the audit.

(d)Payment of Additional Amounts.  If, based on the results of any audit,
additional payments are owed to AMSC under this License, then BASF will make
such additional payments within five (5) Business Days after the accounting
firm’s written report is delivered to the Parties.  The provisions of Section
4.03 shall apply to such payment as of the date such additional payments were
originally due.

ARTICLE 5
Intellectual Property

Section 5.01Prosecution and Maintenance of AMSC 2G Wire Patents.  AMSC shall use
commercially reasonable efforts to: diligently prepare, file and prosecute all
patent applications included in the AMSC 2G Wire Patents and maintain in force
any issued patents included in the AMSC 2G Wire Patents.  AMSC shall bear all
attorney’s fees, filing and maintenance fees and other costs and expenses
incurred in connection with the foregoing activities.  AMSC shall control such
filing, prosecution and maintenance activities.

Section 5.02Enforcement of Licensed Patents.

(a)Notice Of Infringement.  If, during the Term, BASF learns of any actual,
alleged or threatened infringement, misappropriation or violation by a Third
Party of any AMSC 2G Wire Patents, BASF shall promptly notify AMSC.

(b)Control of Enforcement Action.  AMSC shall have the right (but not the
obligation) to control any action to enforce the AMSC 2G Wire Patents and/or (as
between the Parties) Sublicensed 2G Wire Patents.  AMSC shall notify BASF of its
decision to pursue any such action within sixty (60) days of its receipt of
notification of alleged infringement, misappropriation or violation from
BASF.  In the event of any actual, alleged or threatened infringement,
misappropriation or violation of the AMSC 2G Wire Patents including ancillary
invalidity claims, AMSC shall have the right (but not the obligation), at its
own expense and with legal counsel of its own choice, to institute, prosecute
and control any action, suit or proceeding (or take other appropriate legal
action) against any actual, alleged or threatened infringement,

8

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

misappropriation or violation of the AMSC 2G Wire Patents including ancillary
invalidity claims.  If requested by AMSC, BASF shall provide reasonable
assistance to AMSC at AMSC’s sole cost and expense.  BASF shall have the right,
at its own expense, to be represented in any such action, suit or proceeding
brought by AMSC by counsel of BASF’s own choice; provided, however, that under
no circumstances shall the foregoing affect the right of AMSC to control the
action, suit or proceeding as described above in this Section 5.02(b).  If AMSC
notifies BASF of its decision to not file any action, suit or proceeding against
any such infringement, misappropriation or violation of the AMSC 2G Wire
Patents, then BASF shall have the right (but not the obligation), at its own
expense, to bring an action, suit or proceeding (or take other appropriate legal
action) against such actual, alleged or threatened infringement,
misappropriation or violation of the AMSC 2G Wire Patents with legal counsel of
its own choice.  Notwithstanding the foregoing, neither Party shall settle,
compromise or otherwise resolve any such action, suit or proceeding that (i) in
the case of a settlement by AMSC, materially restricts or waives rights under
the Licensed Patents granted to BASF hereunder and (ii) in the case of a
settlement by BASF, materially restricts or waives any rights under the Licensed
Patents, in each case without the prior, written consent of the other Party
which consent shall not be unreasonably withheld, conditioned or delayed.  Any
damages, monetary awards or other amounts recovered by a Party, whether by
judgment or settlement, pursuant to any suit, proceeding or other legal action
taken under this Section 5.02(b), shall be applied as follows: 

(i)first, to reimburse the Parties for their respective out-of-pocket costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action; and

(ii)second, to the extent such amounts recovered are attributable to the sale of
Product, including any reasonable royalty rate and/or lost profits, such amount
shall be retained by or paid to BASF, and any portion thereof retained by BASF
shall be deemed to be Net Sales, and BASF shall pay royalties thereon to AMSC in
accordance with Section 4.02 above (provided that, notwithstanding the
foregoing, if the amount of any such recovery relating to the sale of Product is
determined or calculated on the basis of any metric or criteria other than
Product Revenue or Net Sales, then all such recoveries shall be allocated and
paid [**]% to BASF and [**]% to AMSC); and

(iii)third, any remaining balance shall be paid to AMSC.

 

(c)Joinder; Cooperation.  If a Party brings any such action, suit or proceeding
hereunder, the other Party hereby consents to be joined as a plaintiff if
necessary to prosecute such action, suit or proceeding, and to give the Party
bringing such action, suit or proceeding reasonable assistance and authority to
file and prosecute the action, suit or proceeding, all at the cost and expense
of the Party bringing such action, suit or proceeding.

Section 5.03No Challenge.  BASF shall not challenge or cause any third party to
challenge the validity or enforceability of the Licensed Patents, provided that
it is expressly understood and agreed by each Party that any breach of this
Section 5.03 shall, without more,

9

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

be deemed to constitute a material breach of this License for purposes of
Section 7.02 (subject to the Breaching Party’s cure rights set forth therein). 

Section 5.04Limited Non-Assertion.   AMSC shall not assert any patent(s) issuing
from, or claiming priority to, U.S. Provisional Patent Application No. [**] (the
“’[**] Provisional Application”) against BASF, its Affiliates, or any of its or
their customers (the “Protected Parties”), provided, however, that such
non-assertion shall be limited to claims arising from any of the Protected
Parties’ authorized activities as set forth under this License.  For the
avoidance of doubt, the Protected Parties shall encompass any authorized
assignees under Section 9.06.  For the further avoidance of doubt, without the
prior written consent of AMSC, the non assert of this Section 5.04 shall not
apply to HTS Wire made  utilizing [**] to [**].   In addition, AMSC will ensure
that all patent claims in any application or patent issuing from, or claiming
priority to, the ‘[**] Provisional will not cover the Solution Based HTS Wire
Product.  

 

ARTICLE 6
Representations and Warranties; Disclaimer

Section 6.01Mutual Representations and Warranties.  Each Party hereby represents
and warrants to the other Party, as of the Effective Date, as follows:

(a)Organization.  Such Party (i) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction where such
corporation was incorporated, and (ii) has all necessary corporate power and
authority to own its properties and to conduct its business, as currently
conducted.

(b)Authorization.  The execution and delivery of this License and the
consummation of the transactions contemplated hereby are within the corporate
power of such Party, have been duly authorized by all necessary corporate
proceedings of such Party, and this License has been duly executed and delivered
by such Party.

(c)No Conflict.  The execution and delivery of this License and the consummation
of the transactions contemplated hereby do not:  (i) conflict with or result in
a breach of any provision of such Party’s organizational documents; (ii) result
in a material breach of any material agreement to which such Party is party;
(iii) result in a violation of any order of a judicial, governmental or
administrative authority to which such Party is subject; (iv) require such Party
to obtain any material approval or consent from any governmental authority or
other Third Party other than those consents and approvals which have been
obtained prior to the date hereof; or (v) violate any Law applicable to such
Party in any material respect.

(d)Enforceability.  This License constitutes the valid and binding obligation of
such party, enforceable against such Party in accordance with its terms, subject
to bankruptcy, reorganization, insolvency and other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity
(regardless of whether considered in a proceeding in equity or an action at
law).

10

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

Section 6.02Representations and Warranties by AMSC.  In addition, AMSC hereby
represents and warrants to BASF that, as of the Effective Date and except as set
forth in the AMSC Disclosure Letter:  

(a)Licensed Patents.  (i) AMSC solely owns the AMSC 2G Wire Patents, and has
obtained the rights sublicensed to BASF hereunder with respect to the
Sublicensed 2G Wire Patents, in each case free and clear of any Encumbrances;
(ii) AMSC’s ownership of the AMSC 2G Wire Patents (together with, to AMSC’s
Knowledge, the complete and accurate chain of title back to the original
inventors) is properly recorded in the records of the United States Patent and
Trademark Office and in all other applicable registries throughout the
Territory; (iii) AMSC has the right to grant the license or sublicense (as
applicable) and other rights to the AMSC 2G Wire Patents and, to AMSC’s
Knowledge, to the Sublicensed 2G Wire Patents, in each case granted to BASF
under this License, without conflict with any Third Party rights; (iv) to AMSC’s
Knowledge, there are no inventors of AMSC 2G Wire Patents other than those
listed as inventors on patent applications filed for such AMSC 2G Wire Patents;
and (v) neither AMSC nor, to AMSC’s Knowledge, any Third Party has committed
fraud or other misconduct in relation to the filing, creation, development or
acquisition of any of the AMSC 2G Wire Patents.  

(b)Assets.  Annex 1 and Annex 2 are accurate in all material respects and
represent the complete patent families, including any continuations, divisionals
and foreign equivalents, which have been previously identified by BASF and
agreed upon by the Parties as the subject Patents of this License.

(c)Absence of Claims.  (i) There are no suits or actions, administrative,
arbitration or other proceedings, or to AMSC’s Knowledge governmental
investigations pending  against AMSC with respect to any of the Licensed Patents
(excluding patent prosecution before any applicable patent office), or the
development or commercialization of any potential Product, (ii) no person has
notified AMSC in writing of any claim with respect to any of the foregoing and
(iii) there is no judgment, order, injunction, decree, writ or award against
AMSC that is not satisfied and remains outstanding with respect to any of the
foregoing.

(d)Non-Infringement.  AMSC has not received, with respect to any Licensed Patent
or potential Product, any written notice of infringement of, misappropriation of
or conflict with, any license, patent, patent application, copyright, trademark,
service mark, trade secret or other intellectual property right of any Third
Party.  

(e)No Challenges to Validity or Enforceability.  Except in patent prosecution
before any applicable patent office, the validity or enforceability of the
Licensed Patents and the title of AMSC thereto has not been questioned in any
litigation, governmental inquiry or proceeding to which AMSC is a party and, to
AMSC’s Knowledge, no such litigation, governmental inquiry or proceeding is
threatened in writing nor, to AMSC’s Knowledge, is there any reasonable basis
for any challenge to the validity or enforceability of the Licensed Patents and
the title or rights of AMSC thereto.  

11

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

(f)No Known Infringements by Third Parties.  To AMSC’s Knowledge, as of the
Effective Date, there has not been and is not currently any infringement,
misappropriation or unauthorized use by any Third Party of any of the Licensed
Patents.   

(g)Maintenance Fees.  Each patent included in the AMSC 2G Wire Patents or, to
AMSC’s Knowledge, in the Sublicensed 2G Wire Patents is valid and subsisting,
all necessary registration, maintenance and renewal fees currently due in
connection with such patents have been paid, no further maintenance and renewal
fees are due with respect to any such patent at any time prior to the Effective
Date, and all necessary documents and certificates in connection with such
patents have been filed with the relevant patent authorities in the United
States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such patents.

Section 6.03DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER AMSC NOR
BASF MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

Section 6.04AMSC Additional IP Covenant.  AMSC shall, on an annual basis, amend
Annex 1 and Annex 2 to reflect the grant of, or the filing by AMSC of, any
Patent relating to those set forth on Annex 1 and Annex 2 to include the
addition of such Patents.  For the avoidance of doubt, such right to amend Annex
1 and Annex 2 shall not include the right to delete any Patents therefrom unless
mutually agreed to by the Parties in writing.  

 

ARTICLE 7
Term/Termination

Section 7.01Term.  This License shall remain in full force and effect until the
last to expire Licensed Patent (the “Term”).  

Section 7.02Termination for Breach. Either Party may, without prejudice to any
other remedies available to it at law or in equity, terminate this License, in
whole or in part, in the event that the other Party (the “Breaching Party”)
shall have committed a material breach of this License.  The Breaching Party
shall have thirty (30) days after written notice thereof was provided to the
Breaching Party by the non-breaching Party, to remedy such breach.  Any such
termination shall become effective at the end of such thirty (30) day period
unless the Breaching Party has cured any such breach or default prior to the
expiration of such thirty (30) day period.  

Section 7.03Termination by BASF.  BASF may terminate this License without cause
upon one hundred eighty (180) days prior written notice to AMSC.  

Section 7.04Mutual Termination.  This License may be terminated, in whole or in
part, upon mutual agreement of the Parties.

Section 7.05Effect of Termination.  

12

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

(a)Payments.   In the event of termination of this License for any reason, all
(i) payments due to AMSC up until the date of termination and (ii) amounts
accrued hereunder through the effective date of termination (even if not yet
due), if any, shall be paid within sixty (60) days after the effective date of
termination.  All payments paid to AMSC prior to any such effective date of
termination shall not be refundable.   

(b)Sublicensees.  In the event of any termination of this License each agreement
pursuant to which a sublicense is granted under this License to a Sublicensee
shall be terminated.

(c)Surviving Provisions.  The following provisions shall survive termination of
this License: Article 1 (Definitions); Section 6.03 (Disclaimer); Section 7.05
(Effects of Termination); Article 8 (Indemnification/Limitation of Liability);
Section 9.02 (Applicable Law/Dispute Resolution); Section 9.03 (Notices);
Section 9.04 (Entire Agreement); Section 9.05 (Amendment/Waiver); Section 9.07
(Waiver/Rule of Construction); Section 9.08 (Severability); Section 9.09
(Relationship of the Parties); Section 9.11 (Interpretation); and Section 9.13
(Confidentiality).

ARTICLE 8
Indemnification; Limitation of Liability

Section 8.01Indemnification by AMSC.  AMSC hereby agrees to save, defend and
hold BASF, its Affiliates, and their respective directors, partners, officers,
agents and employees harmless from and against any and all losses, damages,
awards, settlement payments, fines, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) arising in
connection with any and all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations or injunctions by a Third Party (each a “Third Party Claim”) to the
extent resulting or otherwise arising from (a) any breach by AMSC of any
representation, warranty, covenant or other provision set forth in this License
or (b) the negligence or willful misconduct by AMSC or any of its respective
directors, , officers, agents or employees in exercising any rights or
performing any obligations under this License.

Section 8.02Indemnification by BASF.  BASF hereby agrees to save, defend and
hold AMSC and its respective directors, , officers, agents and employees
harmless from and against any and all Losses arising in connection with any and
all Third Party Claims to the extent resulting or otherwise arising from (a) any
breach by BASF of any representation, warranty, covenant or other provision set
forth in this License, (b) the negligence or willful misconduct by BASF, its
Affiliates or Sublicensees or their respective directors, officers, agents or
employees in exercising any rights or performing any obligations under this
License or commercializing Product; or (c) death, bodily injury or property
damage caused by or resulting from BASF’s or its Affiliates’ design,
manufacturing, storage, handling, marketing, promotion, distribution and/or sale
of the Product; provided that, with respect to this clause (c) and for the
avoidance of doubt, to the extent such death, bodily injury or property damage
is caused by or results from Product that was developed by, manufactured by or
improved upon by AMSC,

13

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

then BASF’s indemnification obligation shall be proportionately adjusted to
account for AMSC’s contribution to such Product.  

Section 8.03Indemnification Procedures.  With respect to any claim for which
indemnification is sought, the indemnified Party shall (i) notify the
indemnifying Party within thirty (30) days of the receipt of such claim
(provided, however, that failure to provide such notice shall not relieve the
indemnifying Party from its indemnity obligations hereunder, except to the
extent the indemnifying Party is materially prejudiced by such failure), (ii)
allow the indemnifying Party to control the defense and settlement of such claim
(provided that the indemnifying Party may not settle such claim without the
indemnified Party’s prior, written consent (not to be unreasonably withheld)),
(iii) cooperate with the indemnifying Party in the defense of such claim at the
cost and expense of the indemnifying Party, and (iv) have the right to employ
separate counsel and participate in the defense of such claim at the indemnified
Party’s own expense.

Section 8.04LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
OR OTHERWISE, EXCEPT FOR BREACH OF CONFIDENTIALITY AND BASF’s INDEMNIFICATION
OBLIGATIONS UNDER SECTION 8.02(C), A PARTY’S TOTAL LIABILITY TO THE OTHER PARTY,
AND THE OTHER PARTY’S EXCLUSIVE REMEDY (OTHER THAN, FOR THE AVOIDANCE OF DOUBT,
ANY INJUNCTIVE OR OTHER EQUITABLE RELIEF), FOR ANY CLAIM OR LIABILITY ASSOCIATED
WITH THE SUBJECT MATTER OF THIS AGREEMENT OR THE PRODUCT, WHETHER BASED IN TORT,
CONTRACT, STRICT LIABILITY OR ANY OTHER LEGAL THEORY, IS EXPRESSLY LIMITED TO
$3,000,000.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY PUNITIVE,
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES EXCEPT TO THE EXTENT SUCH
DAMAGES ARE AWARDED TO A THIRD PARTY PURSUANT TO A FINAL AND NONAPPEALABLE
JUDGMENT IN CONNECTION WITH A THIRD PARTY CLAIM SUBJECT TO INDEMNIFICATION UNDER
SECTION 8.01 OR SECTION 8.02 OF THIS AGREEMENT.

 

ARTICLE 9
Miscellaneous

Section 9.01Patent Opposition.  Within thirty (30) days of the date of the last
signature of this License, BASF shall take the necessary measures to dismiss the
patent opposition filed with the European Patent Office against AMSC’s European
Patent No. [**], entitled “[**]”.

Section 9.02Applicable Law; Dispute Resolution. This License will be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to any conflicts or choice of laws provision or rule that would
result in the application of laws of any other jurisdiction. Any dispute,
difference, controversy, or claim of any kind whatsoever that arises or occurs
between or among BASF and AMSC in relation to any matter arising under,

14

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

out of, or in connection with this License shall be exclusively and finally
settled by arbitration administered by the American Arbitration Association
(“AAA”) under its Commercial Rules, as in effect on the date of the License, by
a panel of three arbitrators appointed in accordance with such rules.  The
language of the arbitration shall be English and the place of arbitration shall
be New York City, New York.  No Party shall seek and the arbitrators shall not
be entitled to order more than five depositions per Party, unless the Parties
agree in writing otherwise.  The award of decision of the arbitrators shall be
final, binding upon the Parties and non-appealable.  Any award rendered may be
confirmed, judgment upon any award rendered may be entered, and such award of
the judgment thereon may be enforced in any court of any state or country having
the jurisdiction over the parties and/or their assets to the extent permitted by
the United Nations Convention of Recognition and Enforcement of Foreign Arbitral
Awards (1958)). 

Section 9.03Notices. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving Party’s address set
forth below or to such other address as a Party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) sent by a nationally
recognized overnight courier service providing a receipt for delivery, freight
prepaid, specifying next business day delivery, or (iii) sent by registered or
certified mail, return receipt requested, postage prepaid.  The addresses and
other contact information for the Parties are as follows:

If to AMSC:

 

American Superconductor Corporation

64 Jackson Road

Devens, MA 01434

Attn:  General Counsel

Phone (for courier deliveries):  (978) 842-3000

 

If to BASF:

BASF Corporation

Attn.: NOL-P, VP

100 Park Ave.

Florham Park, New Jersey 07932

Phone (for courier deliveries):  973.245.6030

 

With a copy to:

 

BASF New Business GmbH

Attn: Dr. Frank Prechtl

LU-BENCKISERPLATZ BE 1  -  117

Ludwigshafen, Germany

Phone (for courier deliveries): +49 621 60-76339

 

15

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

All notices, requests and other communications hereunder shall be deemed to have
been given (i) if by hand, at the time of the delivery thereof to the receiving
Party at the address of such Party set forth above, (ii) if sent by a nationally
recognized overnight courier service providing a receipt for delivery, freight
prepaid, specifying next business day delivery, then on the next Business Day
such overnight courier service regularly makes deliveries to the addressee’s
geographic area, or (iii) if sent by registered or certified mail, on the fifth
(5th) Business Day following the day such mailing is made.

Section 9.04Entire Agreement.  This License contains the entire understanding of
the Parties with respect to the subject matter hereof and supersedes and
replaces any and all previous arrangements and understandings, whether oral or
written, between the Parties with respect to the subject matter hereof, but
expressly excluding, for the avoidance of doubt, the JDA.

Section 9.05Amendment; Waiver.  This License may not be modified, amended or
rescinded, in whole or part, except by a written instrument signed by the
Parties.  No delay or omission by a Party hereto in exercising any right or
power occurring upon any noncompliance or default by any other Party with
respect to any of the terms of this License shall impair any such right or power
or be construed to be a waiver thereof.  A waiver by any of the Parties of any
of the covenants, conditions or agreements to be performed by any other Party
shall not be construed to be a waiver of any succeeding breach thereof or of any
other covenant, condition or agreement herein contained.

Section 9.06Assignment.  Neither Party shall assign this License, or any portion
thereof, to any Third Party without the prior written consent of the other
Party, provided, however, that (i) either Party may assign this License to a
Third Party which obtains all or substantially all of the assets of the
assignor’s business to which this License pertains, and (ii) as long as such
assignment does not result in the imposition of any Withholding Taxes on any
amounts payable to AMSC hereunder, BASF shall be entitled to assign this License
to an Affiliate, in each case under clauses (i) and (ii) without prior written
consent of the other Party.  Any assignee shall assume all obligations of its
assignor under this License.  This License shall be binding on and shall inure
to the benefit of, the Parties and their respective successors and assigns.  To
the extent BASF assigns this License to an Affiliate, BASF guarantees the
payment and performance by such Affiliate of BASF’s obligations under this
License in accordance with the terms and conditions hereof.

Section 9.07Waiver of Rule of Construction.  Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this License.  According, the rule of construction that any ambiguity in this
License shall be construed against the drafting party shall not apply.  

Section 9.08Severability.  If any one or more of the provisions contained in
this License is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their commercially

16

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

reasonable efforts to replace the invalid, illegal or unenforceable provision(s)
with valid, legal and enforceable provision(s) which, insofar as practical,
implement the purposes of this License.  

Section 9.09Relationship of the Parties.  Each Party is an independent
contractor under this License.  Nothing contained herein is intended or is to be
construed so as to constitute the Parties as partners, agents or joint
venturers.  No Party shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other
Parties or to bind any other Party to any contract, agreement or undertaking
with any Third Party.

Section 9.10Further Assurances.  Each Party agrees to do and perform all such
further acts and things and shall execute and deliver such other agreements,
certificates, instruments and documents necessary or that any other Party may
reasonably deem advisable in order to carry out the intent and accomplish the
purposes of this License and to evidence, perfect or otherwise confirm its
rights hereunder.  

Section 9.11Interpretation.  Whenever any provision of this License uses the
term “including” (or “includes”), such term shall be deemed to mean “including
without limitation” (or “includes without limitations”).  “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this License as an
entirety and not solely to the particular portion of this License in which any
such word is used.  All definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural.  Unless
otherwise provided, all references to Sections and Exhibits in this License are
to Sections and Exhibits of this License.  References to any Sections include
Sections and subsections that are part of the related Section (e.g., a section
numbered “Section 5(a)” would be part of “Section 5”, and references to “Section
5” would also refer to material contained in the subsection described as
“Section 5(a)”).

Section 9.12Force Majeure. Neither Party shall be responsible to the other Party
for any failure or delay in performing any of its obligations (other than any
obligation to pay money) under this License or for other nonperformance
hereunder if such delay or nonperformance is caused by strike, stoppage of
labor, lockout or other labor trouble, fire, flood, natural disaster, accident,
war, act of terrorism or of the government of any country or of any local
government, or by cause beyond the reasonable control of any Party. In such
event, the Party affected will use commercially reasonable efforts to resume
performance of its obligations.

Section 9.13Confidentiality; Publicity.

(a)Confidential Information.  With respect to any Confidential Information of a
Party disclosed by it or its Affiliates to the other Party in connection with
this License, the receiving Party agrees (i) not to use any such Confidential
Information in connection with activities other than those contemplated by this
License, and (ii) not to disclose any such Confidential Information to any Third
Party (A) who is not an officer, director, employee or consultant of, or an
adviser to, such receiving Party or any of its Affiliates or (B) other than an
actual or prospective lender to, investor in, or acquirer (in whole or in part)
or other business counterparty of such receiving Party or any of its Affiliates
(and such lender’s, investor’s or acquirer’s officers, directors, employees,
consultants and advisers having a need to know) which

17

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

receives the disclosing Party’s Confidential Information for due diligence
purposes subject to appropriate customary obligations of non-disclosure and
limited use, in each case without the prior written consent of the disclosing
Party. 

(b)Limitations on Obligations.  The obligations of the receiving Party specified
in Section 9.13(a) shall not apply, and the receiving Party shall have no
further obligations, with respect to any Confidential Information of the other
Party to the extent the receiving Party can demonstrate, by documentary
evidence, that such Confidential Information of the other Party:

(i)is generally known to the public at the time of disclosure or becomes
generally known to the public without the receiving Party violating this
License;

(ii)is in the receiving Party’s possession at the time of disclosure other than
as a result of the receiving Party’s breach of any legal or contractual
obligation;

(iii)is rightfully received by the receiving Party on a non-confidential basis
from another Person without breach by such Person of any confidentiality or
similar (such as fiduciary) duty; or

(iv)is independently developed or obtained by the receiving Party without use
of, or reliance on, the disclosing Party’s Confidential Information.

In addition, notwithstanding the provisions of Section 9.13(a), either Party may
disclose Confidential Information of the other Party if such Party reasonably
determines, based on advice from its counsel, that it is required to make such
disclosure by applicable Law or legal process or the applicable rules of any
recognized securities market or exchange, in which event such Party shall
(A) disclose only such Confidential Information of the other Party as the Party
subject to the disclosure requirement reasonably determines is required to be
disclosed, and (B) use commercially reasonable efforts to seek a protective
order, confidential treatment or other lawfully available means of protecting
the other Party’s Confidential Information from such required disclosure.

(c)Disclosure to Officers, Directors, Employees, Consultants and Advisers.  Each
Party agrees that it and its Affiliates shall provide Confidential Information
received from the other Party only to the receiving Party’s respective officers,
directors, employees, consultants and advisors, and to the officers, directors,
employees, consultants and advisors of the receiving Party’s Affiliates, in each
case who have a need to know such Confidential Information and are bound by
appropriate obligations of confidentiality and limited use, provided that each
Party shall remain responsible for any failure by its and its Affiliates’
respective officers, directors, employees, consultants and advisors to treat
such information as required under Section 9.13(a).

(d)Term.  All obligations imposed under this Section 9.13 shall expire upon the
later of (i) expiration of the Term or (ii) five (5) years after termination of
this License.

18

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

(e)Publicity.  Upon effectiveness of this License, the Parties shall jointly
issue a mutually agreed press release announcing the execution of this
License.  Thereafter, during the Term, the content of any press release or
public announcement relating to this License shall be mutually agreed by the
Parties, which agreement shall not be unreasonably withheld, conditioned or
delayed, except that a Party may, without the other Party’s consent, issue any
press release or public announcement if (i) the contents of such press release
or public announcement have previously been made public other than through a
breach of this License by the issuing Party or its Affiliates, or (ii) such
Party reasonably determines, based on advice from its counsel, that it is
required to issue such a press release or public announcement by applicable Law
or legal process, including by the applicable rules of any recognized securities
market or exchange, in which event such Party shall include in such press
release or public announcement only such information relating to this License as
it reasonably determines is so required. 

Section 9.14Counterparts; Electronically Delivered Signatures.  This License may
be executed in two or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.  Electronic execution and delivery of this License by any Party
shall constitute a legal, valid and binding execution and delivery of this
License by such Party.

[remainder of page intentionally left blank; signature page follows]

 

19

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

IN WITNESS WHEREOF, the Parties hereto have caused this License to be executed
in duplicate by their duly authorized representatives as of the Effective Date.

BASF CORPORATION

 

AMERICAN SUPERCONDUCTOR CORPORATION

 

 

 

 

 

 

 

BY:

 

/s/ Manfredo Ruebens

 

BY:

 

/s/ James Maguire

 

 

 

 

 

 

 

NAME:

 

Manfredo Ruebens

 

NAME:

 

James Maguire

 

 

 

 

 

 

 

TITLE:

 

EVP & CFO

 

TITLE:

 

EVP - Operations

 

 

 

 

 

 

 

DATE:

 

March 4, 2016

 

DATE:

 

March 4, 2016

 

 

 

[signature page to License and Sublicense Agreement]

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

ANNEX 1

AMSC 2G Wire Patents

AMSC No.

Patent Family

Patent Number

Date

Patent Grouping

Co-owner/Licensee

AMSC-466

[**]

[**]

[**]

Template/HTS Layer

 

 

 

 

 

 

 

AMSC-433

[**]

[**]

[**]

[**]

Template/HTS Layer

United State Department of Energy - non-exclusive government purposes license

 

 

 

 

 

 

AMSC-553

(No PCT)

[**]

 

Template/HTS Layer

 

 

 

 

 

 

 

AMSC-293

[**]

[**]

[**]

[**]

Buffer/HTS Layer

United State Department of Energy - non-exclusive government purposes license

 

 

 

 

 

 

AMSC-322

[**]

[**]

[**]

Buffer/HTS Layer

United State Department of Energy - non-exclusive government purposes license

 

 

 

 

 

 

AMSC-570

[**]

[**]

[**]

[**]

Buffer/HTS Layer

 

 

[**]

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

AMSC-554

[**]

[**]

[**]

[**]

[**]

[**]

Buffer/HTS Layer

 

 

[**]

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

AMSC-662

[**]

[**]

[**]

Buffer/HTS Layer

 

A-1

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

 

 

 

 

 

 

AMSC-676

[**]

[**]

[**]

[**]

[**]

Buffer/HTS Layer

Secretary of US Air Force - non-exclusive government purposes license

 

[**]

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

AMSC-748

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

Buffer/HTS Layer

 

 

 

 

 

 

 

AMSC-768

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

Buffer/HTS Layer

 

 

[**]

 

 

 

 

 

validations pending

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

AMSC-896

[**]

[**]

[**]

[**]

[**]

[**]

Buffer/HTS Layer

 

 

[**]

 

 

 

 

 

 

[**]

 

 

 

2

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

AMSC-143

[**]

[**]

[**]

[**]

Wire/[**]/[**]

 

 

[**]

[**]

 

 

 

 

 

 

 

 

 

AMSC-142

[**]

[**]

[**]

Wire/[**]/[**]

 

 

 

 

 

 

 

AMSC-218

[**]

[**]

[**]

[**]

[**]

Wire/[**]/[**]

 

 

[**]

[**]

 

 

 

 

 

 

 

 

 

AMSC-380

[**]

[**]

[**]

[**]

Wire/[**]/[**]

Co-owned with [**] Technology

 

[**]

[**]

 

 

 

 

 

 

 

 

 

AMSC-249

[**]

[**]

[**]

[**]

Wire/[**]/[**]

 

 

 

 

 

 

 

AMSC-455

[**]

[**]

[**]

Wire/[**]/[**]

Co-owned with [**] Technology

 

 

 

 

 

 

AMSC-300

[**]

[**]

[**]

[**]

[**]

Wire/[**]/[**]

United State Department of Energy - non-exclusive government purposes license

 

[**]

[**]

 

 

 

 

 

 

 

 

 

AMSC-790

[**]

[**]

[**]

[**]

Wire/[**]/[**]

 

 

 

 

 

 

 

3

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

AMSC-937

[**]

[**]

[**]

[**]

[**]

[**]

Wire/[**]/[**]

 

 

 

 

 

 

 

AMSC-586

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

Application and Wire Customization

 

 

[**]

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

 

4

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

ANNEX 2

 

Sublicensed 2G Wire Patents

 

AMSC Ref #

Title

Patent Number

Exclusive/Non-exclusive

Licensor

AMSC-437

[**]

[**]

Exclusive

[**]

AMSC-947

SUPERCONDUCTIVE COMPOUNDS HAVING HIGH TRANSITION TEMPERATURE, AND METHODS FOR
THEIR USE AND

CA1341636
US8060169

Exclusive Period expires on Dec. 31, 2017; Option to extend

IBM

 

 

 

A-2

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Confidential Treatment Requested by American Superconductor Corporation

 

Annex 3

Payments

 

Upfront License Payments:

 

[USD]

2016

AMSC License Upfront (Annex 1)

3,000,000.00 USD

 

Royalties:

 

Example for clarification purpose only:

If in the first full calendar year following the Effective Date, Net Sales are
EUR [**], then the royalty owed will be calculated as follows:

 

EUR ≤ [**]

[**]% EUR [**]

EUR > [**] ≤ [**]

[**]% EUR [**]

EUR > [**]

[**]% EUR [**]

Total

EUR [**]

 

 

A-3

 

Confidential Portions of this Exhibit marked as [**] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.